Exhibit 10.41

[g232651kei001.gif]


 

 

 

Title:

 

Executive Incentive Plan (2007)

Effective Date:

 

October 30, 2006

 

Document Owner:

 

Human Resources Compensation

 

 

 

Approvals:

 

Jan Collinson

 

 

Senior Vice President — HR/FAC

 

 

 

 

 

Chi-Foon Chan

 

 

President and COO

 

 

 

 

 

Aart de Geus

 

 

Chairman and CEO

 

Date

 

 

 

Author

 

 

 

Revision History

 

 

 

 

 

 

 

March 15, 2005

 

J. Cleveland

 

2005 Initial Plan

March 20, 2006

 

J. Collinson

 

2006 Plan Updates

October 30, 2006

 

S. Watanabe

 

2007 Plan Updates

April 27, 2007

 

J. Liedtke

 

Amendment to eligibility rules

 

1


--------------------------------------------------------------------------------


PLAN OBJECTIVES:

This Synopsys Executive Incentive Plan (“EIP” or the “Plan”) provides members of
the Company’s senior management the potential to earn variable compensation
linked directly to individual contribution toward:

1.               Driving the strategic direction of the Company.

2.               Driving attainment of revenue and expense targets.

3.               Reinforcing a culture of accountability and performance
excellence.

ELIGIBILITY:

Subject to pool funding as described below, an employee is eligible to receive
an EIP award if he or she is:

·                  a Corporate Staff Member and Section 16(b) officer

·                  grade 125 or above

·                  a regular employee scheduled to work at least 20 hours per
week

·                  employed by Synopsys as of the first working work day of the
fourth quarter of the fiscal year

·                  actively employed through the day the incentive checks are
distributed (or on an approved leave of absence)

and

·                  does not participate in a commission or other incentive plan
(including, but not limited to Sales, Applications Consultants, or incentive
plans relating to an acquisition)

·                  has completed and delivered performance reviews for all
direct reports eligible to receive reviews by August 3, 2007, unless an
exception to this requirement is recommended by the SVP, Human Resources and
Facilities and approved by the Chairman of the Compensation Committee.

INCENTIVE TARGET:

The individual incentive target is stated as a percentage of annual base salary
as determined by the Compensation Committee of the Board of Directors. 
Stock-based and other variable compensation are not included in the target
calculation.

INDIVIDUAL BONUS AWARDS:

Individual bonus awards are determined by the executive’s management and the
Compensation Committee of the Board of Directors.  Criteria taken into
consideration include corporate, business group and individual performance.

PAYMENT SCHEDULE:

Actual incentive bonuses are paid on an annual basis approximately 45-60 days
from the end of the fiscal year.

2


--------------------------------------------------------------------------------


INCENTIVE POOL FUNDING:

Under this Plan the incentive pool available for distribution will fund in
relation to attainment of the Company’s financial and business objectives for
the fiscal year.  Plan targets and their relative weighting are as follows:

 

2007 Revenue 15%

2007 Ops Margin Target 25%

2008 Deferred Revenue 25%

2007 Accepted Orders 15%

2007 Growth Initiatives 20%

 

The Company must achieve at least 90% in aggregate of its financial and business
targets to fund a minimum of 50% of the target bonus amount. In addition, for
any overachievement to be funded, the company must meet a minimum threshold for
fiscal year EPS performance.  The upside payment potential, if funded, is 150%
of the targeted incentive pool and the Company has the option to fund the
overachievement pool with either cash or Restricted Stock Units (RSU’s).  The
detailed Pool Funding Schedule is attached hereto as Exhibit A.

PRODUCT BUSINESS GROUP PERFORMANCE:

For executives leading either product or field business groups, 75% of incentive
pool funds are based upon the Company’s overall performance and 25% based upon
the business group performance.  For all other participants, the incentive pool
will fund 100% based upon the Company’s aggregate achievement of its financial
and business targets.

Product Business Group Performance (25%):

2007 BG Revenue  60%

2007 BG Expenses  40%

 

OR

 

Field Business Group Performance (25%):

2007 Bookings  80%

2007 BG Expenses  20%

3


--------------------------------------------------------------------------------


IMPORTANT NOTES ABOUT THE PLAN:  This Plan supersedes and replaces all prior
executive incentive plans with the exception of the Operating Incentive Plan. 
The Company reserves the right to terminate and or make changes to the Plan at
any time, with or without notice.  The Company may likewise terminate an
individual’s participation in the Plan at any time, with or without notice. 
Nothing in this Plan shall be construed to be a guarantee that any participant
will receive all or part of an incentive award or to imply a contract between
the Company and any participant.   The Compensation Committee of the Board of
Directors may alter the incentive payout based on achievement of publicly
announced targets, product milestones, strategic goals, cross-functional
teamwork and collaboration, and unforeseen changes in the economy and/or
geopolitical climate.  Eligibility for and determination of incentive awards
under the Plan are within the sole discretion of the Company and its Board of
Directors, and prior to actual distribution, incentive awards may be increased,
reduced or eliminated.

Approvals:

 

 

 

 

 

 

 

 

 

/s/ JAN COLLINSON

 

 

 

May 30, 2007

Jan Collinson

 

 

 

Date

Senior Vice President — Human Resources

 

 

 

 

 

 

 

 

 

/s/ CHI-FOON CHAN

 

 

 

June 1, 2007

Chi-Foon Chan

 

 

 

Date

President and COO

 

 

 

 

 

 

 

 

 

/s/ AART DE GEUS

 

 

 

June 1, 2007

Aart de Geus

 

 

 

Date

Chairman and CEO

 

 

 

 

 

4


--------------------------------------------------------------------------------


Executive Incentive Plan (2007)

Exhibit A — Pool Funding Schedule

 

Corporate or Business Group Pool Funding Schedule

% Performance to Plan

 

Performance Factor %

Below 90%

 

0.0%

90%

 

50.0%

91%

 

55.0%

93%

 

65.0%

95%

 

75.0%

97%

 

85.0%

99%

 

95.0%

100%

 

100.0%

101%

 

106.0%

103%

 

118.0%

105%

 

129.4%

107%

 

140.4%

109%

 

147.4%

111%

 

152.9%

113%

 

156.9%

115%

 

160.9%

117%

 

164.9%

119%

 

168.9%

121%

 

172.9%

123%

 

176.9%

125%

 

180.9%

Over 125%

 

180.9%

 

5


--------------------------------------------------------------------------------